Case 7:19-cr-00700-VB Document 121 Filed 07/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

V. ORDER

JASON BOGAN 19 CR 700-3 (VB)
Defendant.

It is hereby ORDERED that Daniel S. Parker, Esq., is relieved as attorney of record for
defendant Jason Bogan, with the thanks of the Court, and Steven D. Feldman, Esq., is appointed
as defendant Bogan’s attorney pursuant to the Criminal Justice Act.

The next status conference in this case is scheduled for September 16, 2020, at 11:00
a.m., which the Court expects to conduct by telephone conference call, provided defendants
waive their right to be physically present and consent to appear by telephone after consultation
with counsel. (See Doc. #118).

Dated: July 29, 2020

White Plains, NY
i wud

 

vu Lud Briccetti
United States District Judge

 

 
